 94DECISIONSOF NATIONALLABOR RELATIONS BOARDChris Fiedler Co.,Inc.andHugh Starks. Case 26-CA-5438FINDINGS OF FACT1.JURISDICTIONOctober 23, 1975DECISION AND ORDERBY CHAIRMANMURPHY ANDMEMBERSFANNING AND JENKINSOn June 26, 1975, Administrative Law Judge IvarH. Peterson issued, the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in support of the Administrative LawJudge's Decision.-Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs andhasdecided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to 'Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEIvAR H. PETERSON, Administrative Law Judge: This casewas tried before me in Memphis, Tennessee, on May 7,1975, upon the complaint issued by the Acting RegionalDirector for ,Region 26, on February 28, based upon acharge filed by Hugh Starks, an individual, on January 28,alleging that the Respondent discriminatorily laid Starksoff on January 21, because of his membership in andactivities in behalf of United Slate, Tile and CompositionRoofers,Damp and Waterproof Workers Association,Roofers Union Local No. 115, herein called the Union,and at all times thereafter has refused to recall him. In itsanswer, dated March 11, the Respondent admitted certainjurisdictional allegations but denied that it had engaged inany conduct violative of the Act.Upon the entire record in the case,' and after consider-ing the briefs filed with me by counsel for the parties on orabout June 9, I make the following:The Respondent, a corporation, does business in theState of Tennessee and has an office and place of businessinMemphis, where it is engaged in roofing contracting.Admittedly, the Respondent comes within the jurisdiction-al standards of the Board and is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct. It is also admitted that the Union is a labororganization within the meaning of Section 2(5) of the Act.It is also admitted that at all times material the followingpersons occupied the, positions set opposite their names,and were agents of the Respondent and supervisors withinthe meaning of Section 2(11) of the Act:James K. Strickland, roofing superintendentBilly S. Strickland, foremanWilliam Clyce Strickland, foremanII.THE ALLEGED UNFAIR LABOR PRACTICES,The complaint alleges that James Strickland, on or aboutJanuary 6, warned Starks not to create any problems on ajob and, on or about January 21, laid off Starks, andthereafter, failed and refused to reinstate him, becauseStarks joined or assisted the Union or engaged in otherunion or concerted activities for the purposes of collectivebargaining Y or othermutual aid or protection. Suchconduct,according to - the complaint, interfered withemployee rights guaranteed in Section 7 of the Act andconstitutedunfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (3) of the Act.The Respondent and the Union have had a collective-bargaining agreement for over 20 years. One provision ofthe current contract provided that Christmas Eve was aholiday. In 1974, the Respondent changed the holidayschedule, with the result that Christmas Eve was a workdayand Christmas Day and the balance of the week wereholidays. According to James Strickland, the Respondent'sroofing superintendent and a member of the Union forsome 18 years, stated that he had refused the Respondent'srequest that he cross a picket line, stating that he was not"a picket runner." He testified he checked with the roofersinMemphis about changing the holiday from Tuesday(ChristmasEve) to Thursday and 'later consulted thebusiness, agent of the Union, Phillip Coopwood. Coopwoodtestified ' that Strickland called 'him, the 'Thursday beforeChristmas and told him that some of the men wished towork on Christmas Eve and have the balance of Christmasweek off. In response, Coopwood testified that he toldStrickland that, as long as it was agreeable with the men,he had no objection. In addition, he testified that thiscommunication was the only knowledge he had regardingthe holiday change and later heard nothing more about it.Strickland testified that after this conversation withCoopwood, he contacted the Respondent's out-of-townforemen by telephone, advising them to check with themen to see if they were in favor of working on Tuesday andtaking off Thursday and Friday, and that, if it wereagreeable to the men, that would be done. Strickland1The unopposed motion of counsel for the GeneralCounselto correctthe recordis herebygranted.221 NLRB No. 29 CHRIS, FIEDLER CO., INC. ^95related that he could not recall whether or not he told theforemen that he had cleared the matter with the businessagent of the Union but he did testify that he so advisedAlonzo Eskridge, a member of the crew in Greenville,Mississippi,on Friday before Christmas.Starks, a journeyman roofer, at the time was working ontheGreenville job under Billy Strickland, a brother ofJames,and had been so employed since August 1974.Customarily, Starks rode to work on Mondays andreturned -home to Memphis on Fridays with three otheremployees in the automobile of one of them, FreddieSummers.During the week before Christmas, Starks hearda rumor fromsomeemployees that they would be requiredtowork on Christmas Eve, which he considered was aholiday under the Union's contract. Near the end of theweek,Starks discussed this rumor with the rest of the menon the job, includingSummers,inquiring as to theirpreference with respect to working on Tuesday. He furtherrelated that an employee named Baugh and also Summerswere interestedin working on Tuesday, but that Summers'was concerned about the wear and tear of his automobile,Thereafter, Starks told the employees that he would callthe businessagent and inquire whether the employees hadto work on Christmas Eve. In addition, Starks testified thatduring a trip to Memphis on Friday evening (December20) there wassome discussionamong the riders regardingthe rumored change. Starks did not call the business agentor speak toany of the employees over the weekend ofDecember21 and 22.Alonzo Eskridge, an employee, testified that on Wednes-day or Thursday of the week before Christmas he hearddiscussionsamong the employees regarding working onChristmasEve rather than taking that day off. OnThursday before Christmas, Eskridge spoke to ForemanBilly Strickland regarding this change; Strickland told himthat the Respondent planned to work on Tuesday but thatthe matter was left up to the men. To this, Eskridge stated'that the men would work and later reported this conversa-tion to themen, includingStarks. Eskridge testified thatStarks wasangry about having to work and stated that hewas not goingto do so. Later that day, Starks told the othermen that if they worked on Tuesday, he would see thatthey were discharged. Eskridge testified that he was upsetby the thought of being fined by the Union and furtherrelated that the other men were also disturbed. Eskridgerelated that another conversation concerning this rumored'change occurred on the way home in Summers' car on,Friday and at that time Starks said that the employees were"crazy" if they worked and that when he got home he wasgoing to call BusinessAgent Coopwood and "see to usgetting fined if we work." On the other hand, Starks in his,testimonydeniedever threatening the other employeeswith fines for working on Christmas Eve, but he did testify,that he told them that he was going to the business agentand see about the employees being fined if they wentagainst thecontract.According to Starks, the reason hemade these statementswas that he had heard of instanceswhere workmenhad been fined-for not complying with thecontractin such mattersas working nonunion labor on ajob.Eskridge related that when he arrived in Memphis onFriday, he called James Strickland and inquired whether ornot the employees would be fined if they worked onTuesday. To this, so Eskridge testified, Strickland repliedin the negative and stated that the employees did not haveto work if they did not wish to but, if they did, they wouldnot be fined. In addition, Eskridge testified that he toldStrickland about the threat made by Starks to callCoopwood and see to it that the employees were fined; tothis, Strickland again replied that they would not be finedon Tuesday. Strickland, so Eskridge testified, furtherindicated that he had spoken with the Union concerningthe change and that it was all right for the employees towork. Also during this conversation, Eskridge inquiredwhether the employees had to pick up Starksagain onMonday before they returned to the job, and Stricklandreplied that they did not if they did not wish to. Eskridgeindicated to Strickland that they would not pick up Starkson Monday.While the version of this conversation given by Strick-land is substantiallythe same asthatof Eskridge,Strickland did testify that Eskridge said he was having aproblem with Starks and inquired whether the crew wouldget into any trouble if they worked on Tuesday and did nottake Starks back to Greenville on Monday. According toStrickland, he stated that the employees would not get intoany trouble if they worked on Tuesday or if they failed totake Starks back to Greenville on Monday,inasmuch asthe Respondent paid the employees to spend the weekendin Greenville and Starks was supposed to be there in anycase.According to Starks, he returned to Greenville onMonday, December 23, in the car with Summers, Eskridge,and Harris. After coming on the job, he had a conversationwith Billy Strickland, who informed him that the 'employ-ees were, in fact, going to work on Tuesday and that JamesStrickland had said that that was the way matters wouldstand. Strickland, however, so Starks testified did notmention that the Union had been contacted about thechange. Thereafter, Starks again spoke to some of the otheremployees, especially Harris, Baugh, and Eskridge, andtold them again that if they went against the contract theyprobably would be fined.The employees worked until 10 or 10:30 on Monday,when it began to rain. Thereafter, no more work wasperformed that day nor was there any further discussionconcerning the holidaychange.On Tuesday, no work wasperformed because it had rained all night. However,according to Starks, Harris and Eskridge left for the job onTuesday morning toascertainwhether or not they wouldhave to work. When they returned, Eskridge told Starksthat Billy Strickland had told him to inform Starks to seeJames Strickland before he came back to Greenville afterChristmas.James Strickland testified that on December 23 hereceived a call from his brother Billy from Greenvilleindicating that it was raining and muddy. During thisconversation, Billy told James that Starks was on the job,which, so James testified, surprised him in view of the factthat, he was under theimpressionthat Eskridge was goingto leave Starks in town when they returned on Monday. 96DECISIONSOF NATIONALJames inquired of Billy if the latter had heard anythingabout the problem with Starks and Eskridge over the threatconcerning a fine, and told Billy to leave Starks in town thefollowing week and they would furnish him with work inMemphis.Eskridge confirmed that he told Starks, at the directionof Billy, that James said Starks should be at the officeMonday morning before he went back to Greenville.According to the undenied testimony of Starks, he reportedto the office to speak with Strickland on January 6, in viewof the fact that he had been ill the week followingChristmas, although he had called the Respondent's officeon at least two, occasions while absent and informed theperson who answered one call and left a message thesecond time that he was sick with the flu. According toStarks, he spoke with James on January 6 at approximately8:30 in the morning; he testified that James told him that"he, was getting sick and tired of people doing what theywanted to do and that work was going to get slacked uppretty soon, and he would remember these people. " Starksthen asked Strickland what he meant, but Stricklanddeclined to go into any detail and said that he did not wishto speak about it and assigned Starks to a job in Lamar.Although Strickland gave a somewhat different versionof this conversation, it did not differ materially from thatgiven by Starks. Strickland testified that Starks told, himthat the reason he had not been at work was because theweather had been bad and he did not think there would bework. Strickland related that he told Starks that he "wasgoing to send him out on the job, and I heard about theproblem with Eskridge in Greenville, and I didn't wantthat on this job:' Strickland, related that Starks deniedhaving any problems with Eskridge in Greenville., Strick-land thereafter assigned Starks to work at the WallaceWarehouse project in Memphis, where Starks was em-ployed for approximately, 2 weeks under the supervision ofWilliam Clyce Strickland, another brother of James, beforehe was laid off by James. According to James, Starks waspicked for layoff because of his reliability and attitude.Asked what he meant by these terms, Strickland explainedthat, as to reliability, Starks had on several occasions quitwhen he was needed badly and, concerning his attitude,testified that if weather conditions were not favorableStarks would get off the building and leave or not show upfor work. In addition, he stated that Starks was not theonly roofer who had a tendency to leave certain jobs andthat he continued to hire Starks after each occasion that heleft.Starks testifiedwith respect to the actual layoff andrelated that on that day he had heard from anotheremployee that he and some others were to be laid off. Afterwork that day his foreman, Clyce Strickland, told him thathe was being laid off and stated that he (Clyce) did nothave anything to do with it and that, if he were able to, hewould provide work for Starks. Clyce stated that Jameswas the oneresponsible for the layoff. The testimony ofStarks,concerningthe statements made by Clyce was notrebutted.BusinessAgent Coopwood testified that the relationshipbetween the Union and the Respondent during the periodthey have been in contractual relations was "good" andLABOR RELATIONS BOARDthat Superintendent Strickland had "always helped meevery way he could." The contract between the parties doesnot, in terms, provide for job stewards. Job foremen, whoare members of the Union, act as job stewards and handlegrievances at the initial step. Thereafter, in the event theemployee desires to proceed further, the normal course isto take the matter up with the superintendent and thenwith the Union. However, this procedure is not rigidlyfollowed and Coopwood related that on two occasions inwhich the employees complained to him about problemswithout having first gone to Strickland, Coopwood toldStrickland of the complaint and that Strickland took careof the problem in each case.Both Strickland and Coopwood testified as to the effectof the state of the economy on the Respondent. Stricklandrelated that there had been two or three layoffs and that, atthe time of the hearing, another layoff was anticipated inthe near future because of lack of work. Coopwoodtestified that "at least half of our membership has been outof work within 'the last six to eight months, and we haveapproximately three hundred twenty members." As ofJanuary 1, the Respondent employed from 70 to 80 men.Of these, 14, or 18 percent, were laid off during the middleof January and approximately the same number were laidoff in February. Strickland stated that he expected to layoff'at least 15 employees during the week following thehearing. The Respondent is not required, by contract, tolay employees off according to seniority and does notfollow that policy. Strickland testified that the factors heconsiders in selecting employees for layoff are reliabilityand attitude. Coopwood stated that, when layoffs arenecessary, "it's the survival of the fittest; they keep the bestmen and layoff the sorriest ones."'Discussion and ConclusionsCounsel for the General Counsel, in his brief, submitsthat the Respondent "cannot avail itself of a contentionthat Starks was a poor employee because, according toStarks'unrebutted testimony, he had never had anycomplaints regarding his performance, as a roofer." He alsopoints to the testimony of Starks, not rebutted, that ClyceStrickland stated that if he (Clyce) had his way he wouldkeep,Starks on. Counsel for the General Counsel contendsthat the real reason for the layoff of Starks was because heengaged in protected activity ' by discussing with otheremployees whether or not they should work on ChristmasEve and by stating that he intended to call the businessagent of the Union about this matter.On the other hand, counsel for the Respondent arguesthat Starks failed to report for work on December 30, asinstructed, and did note come to work 'until the followingMonday, January 6. While Starks testified that he was sickwith the flu during' this entire week, counsel for theRespondent argues that this testimony should not' becredited inasmuch as it "strains !logic that a man would beso ill for an entire week that he couldn't work, and yetmake, no attempt to see a doctor." When Starks did returnto work James Strickland asked him where he had beenand Starks replied that he had' been ill" with the flu.Strickland 'then told Starks that .he would be sent out on alocal job and that Eskridge had reported the difficulties CHRIS FIEDLERCO., INC.Starks had caused for the men on the Greenville job andthat he did not want that repeated. Starks denied that hehad caused any trouble; Strickland did not pursue thatmatter because, so he testified, he "wasn't interested toomuch, whatsoever, at that point." 2Although, as previously stated, the record in this casepresents a minimumof conflicting testimony, it does notfollow that a resolution of the evidence poses no problems.As indicated above, counsel for the General Counsel, in hisbrief, undertakes to counter what he regards as the severalissues that he considers the, Respondent may raise. Heconcludes his brief by arguing that one reason proffered bythe Respondent for the layoff of Starks which, he submits,"is responsiblefor his being picked," is "the attitude factoras noted by James Strickland." He notes that Stricklandtestified that by the term, "attitude" he meant that Starkswas inclined to decide whether or not he would work orshow up. Counsel submits that "what Strickland said andwhat the record as a whole indicates are vastly different."He contends that Strickland's statements make clear thatStarks had violated therules"by his threat to go to thebusinessagent and by telling the employees that they couldbe fined if they followed James' order and worked onTuesday. Respondent considered this a bad attitude andwhen the chance arose under the umbrella of pooreconomicconditions, it could get rid of an employee whodared threaten to upset the apple cart." Counsel for theGeneral Counsel, notes that, in his view, the Respondentcannot contend that Starks was a poor employee, sinceStarks' testimony, not contradicted, was that he had neverhad any complaints regarding his job performance and, inview of the further fact that Clyce Strickland stated that ifhe had his way he would keep Starks on the job. He furthernotes that Clyce, although apparently available as awitness,was not called by the Respondent which leads "toa presumption that his testimony would have been againstRespondent's contention."On the other hand, counsel for the Respondent arguesthat a flaw in the theory of counsel for the GeneralCounsel, to the effect that Starks was laid off because hesaid he would go to the Union on the matter of theChristmas holiday, "is that there has been absolutely noshowing ofanyanimus against the Union in general oragainst Starksin particular." To the contrary, he arguesthat the opposite is the case, noting that the Respondentand the Union had had good relations over a number ofyears and that on many other occasions employees havegoneto the Union with complaints and had not suffereddisciplinary action. A further flaw in the case presented bycounsel for the General Counsel, so Respondent's counselargues,is that when Eskridge told James Strickland ofStarks' intentto go to the Union, Strickland stated that hedid not care. Indeed, counsel argues that there was noreasonwhy Strickland should be concerned, inasmuch ashe had previously cleared the Christmas holiday arrange-ment withBusinessAgent Coopwood. In this connection,itmay be noted that Strickland had told Coopwood that ifany employee did not like the Respondent's work plan forthe holiday period and worked on Christmas Eve, the2Concerningthismatter,Starks testified that Strickland stated that hewas, in Starks'words, "getting sick and tired of people doing what they97Respondent would merely have to pay him overtime.Counsel inquires as to what Coopwood would have done ifStarks, in fact, had complained to him, other than informhim that he knew of and approved the holiday work planand that Starks did not have to go along with it if he didnot wish to. Counsel concludes, that "it is absurd to arguethat, in these circumstances, Respondent violated Section8(a)(3)-"As to the contention that Starks was engaged inconcerted activity with respect to the Christmas holiday,counsel for the Respondentassertsthat counsel for theGeneral Counsel "is in left field with respect to settledlaw."He notes that, while the guarantees of Section 7 oftheAct protect employees in their right to engage inconcerted activities, and while Section 8(a)(1) prohibitsdiscrimination against one who engages in such activities,it is necessary, in order to establish a concerted activity, toprove "that the activity was for the purpose of inducinggroup action."Counsel argues that Starks, rather than"actingfora group, . . . Was actingagainstthe group of hisfellow employees." Thus, he concludes that Starks "wasactingsolelyon his own account and, as a consequence, hewas not engaged in concerted activities." In this connec-tion, counsel cites two Board decisions,Maietta TruckingCo.,194 NLRB 794 (1971) andRyder Tank Lines, Inc.,135NLRB 1936 (1962). In the latter case, the Board agreedwith its Trial Examiner, who found that the respondent inthat case did not violate Section 8(a)(1) by discharging anemployee for the reason that "he had appealed to highermanagement `over their head' " about an alleged shortagein pay. The Board there noted, in agreement with the TrialExaminer, that the individual's claim appeared "to havebeen purely personal and, in the circumstances of this case,his action in pressing it can hardly be viewed as `concerted'employee activity within the purview of Section 7 of theAct." In addition, counsel argues that even if it be assumedthat Starks was engaged in concerted activities, they werenot protected for the reason that all employees weresatisfiedwith the holiday arrangement except Starks and,instead of going to his supervisor to obtain an explanationof the "rumor" that he had heard, Starks instead"beganthreatening the other men with seeing to it that they got aUnion fine if they worked December 24." Counsel arguesthat, on these facts, the presentcase is"squarely" withinthe Board's decision inUnion Carbide Corporation,171NLRB 1651 (1968). There, the Board approved a finding ofitsTrial Examiner (p. 1654) that the alleged discriminateein that case "deliberately sought to create dissension bykeeping the matter alive to the irritation and annoyance ofemployees and the Company. This no longer could beregarded as justifiable or reasonably conducted concertedactivity,and savored of either malice or some otherundisclosed motive." Here, argues counsel, the activity ofStarks "fairly reeks of malice."He asserts that theRespondent, if it had been so inclined, could havedischarged Starks for such conduct but, instead, placedhim on another job and told him that in the future heshould avoid such personal harassment of his fellowemployees.wanted to do, and that work was going to get slacked up pretty soon, and hewould remember these people." 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel concludes by arguing that the only -reasonStarks was selected as one of many employees to be laid offwas his lack of dependability. There is no contradictionthat Starks admittedly left the Company on a number ofoccasions when work was available elsewhere. Counselargues that, with work being scarce "it is only logical thatRespondent would wish to keep those men who haveproven to be steady workers over the years and to let theothers go."After carefully considering the evidence and the reason-able inferences to be drawn therefrom, I am not persuadedthat counsel for the General Counsel has sustained hisburden.While Starks had not been criticized for his workperformance, had made known his intention to take upwith the Union's business agent the matter of theemployees working on Christmas Eve, for which they couldbe fined, these factors, in my opinion, are outweighed byother considerations.Thus, the Respondent and theindustry generally were experiencing a marked slump inbusiness; there had been layoffs and another was sched-uled for the week after the hearing, with the result that,from a work force of 70 to 80 men on January 1, half wouldbe on layoff, status by the middle of May - 1,8 percenthaving been released in January, a like percentage inFebruary, and at least 15 men being released the weekfollowing the hearing. As Business Agent Coopwoodtestified, about half of the Union's membership of 320 wereon- layoff status. In addition, the Respondent and theUnion had enjoyed good relations for many years, andthere is no showing of union animus on the part of theRespondent. Indeed, Superintendent Strickland had been amember for years, and in the past employees had taken upgrievances directlywith the Union without sufferingreprisal therefor.Accordingly, I conclude- that''no unfairlabor practice has been proven and therefore I willrecommend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW,1.Chris Fiedler Co.,Inc., is an employer within themeaning of Section 2(2) of the Actand its operations affectcommercewithin themeaning of Section 2(6) and (7) of theAct.2.TheRespondent has not engaged in unfair laborpracticeswithin themeaning of Section 8(a)(3) and (1) ofthe Act.[RecommendedOrder fordismissalomitted from publi-cation.]